Case 1:19-cv-04397-PKC Document 66 Filed 01/14/20 Page 1 of 2

ji t

The Honorable P, Kevin Castel,
United States District Court for the Southern District of New York,
500 Pearl Street,
New York, New York 10007.

rn

 

Re: Inre Jumia Technologies AG Securities Litigation, No. 19-cv-
04397-PKC

Dear Judge Castel:

We write jointly to request a moderate extension of the schedule for pre-
motion letters concerning defendants’ anticipated motions to dismiss the consolidated
amended complaint in the above-referenced action. |The parties have agreed to extend the
deadline for (1) defendants’ pre-motion letters from January 21, 2020, to February 14, 2020,
and (ii) for Plaintiffs’ response letters from February 4, 2020, to February 28, This
extension would allow time to arrange for service and representation of defendants who
have been named as new parties in the December 30, 2019 consolidated amended.
complaint. With this extension, all parties will submit pre-motion letters on the same
schedule. Our extension request does not require altering the pre-motion conference date
the Court set for March 19, 2020.

On October 29, 2019, the Court consolidated two securities actions against
Jumia Technologies AG (“Tumia”) and three of its senior executives and appointed Lead
Plaintiff, Named Plaintiffs, and Co-Lead Counsel. (Dkt. No. 57.) The Court also made
the consolidated amended complaint due on December 30, 2019, Defendants’ pre-motion
letter in support of a motion to dismiss due on January 21, 2020, and Plaintiffs’ response
due on February 4, 2020. The Court scheduled a pre-motion conference for March 19,
2020. Plaintiffs filed their consolidated amended complaint on December 30, adding new
claims and also naming as new defendants eight members of Jumia’s Supervisory Board
and seven underwriters of Jumia’s initial public offering. (Dkt. No. 62.) Plaintiffs are
currently arranging for service on the fifteen newly-named defendants, and the new
defendants are also organizing their representation.

In light of these developments, the parties have conferred and agreed that
extending the deadline for all Defendants to submit pre-motion letters until February 14,
2020, should permit sufficient time for all the Defendants to submit pre-motion letters on
the same track. Plaintiffs would then respond to Defendants’ pre-motion letters by
February 28, 2020. The conference scheduled by the Court could thus remain on March 19,
2020, at 11:30 a.m. The parties have also agreed that any deadlines for responding to the

 
Case 1:19-cv-04397-PKC Document 66 Filed 01/14/20 Page 2 of 2

The Honorable FP. Kevin Caste!

Je

consolidated amended complaint would be adjoumed pending this pre-motion letter

process.

We respecifully submit that the proposed extension would conserve the
Court's and the parties’ resources and promote efficiency and the orderly litigation of this
action. There has been no previous request for an extension of dime to respond to the

consolidated amended complaint in this action.

By submitting this joint request, Defendants do not waive, and expressly
preserve, all potential defenses in this litigation, including but not limited to defenses

relating to venus or jurisdiction.

  

Respectfully aubmitted,

Dan d Cn

Jeremy A. Licberman (alisberman@ pomlaw com) David M.J. Rein (reind@sulicrom.com)

Brenda Szydlo (bszydlo @ pomlaw.com)
POMBRANTZ LLP

600 Third Avenue, 20th Floor

New York, New York 10016-1917
Telephone: (212) 661-1100

Facsimile: (212) 661-8665

Patrick V. Dahlstrom (pdahlstrom @ pomlaw,.com)
POMBRANTZ, LLP

10 South La Salle Street, Suite 3505

Chicago, Hlinois 60603-1049

Telephone; (312) 377-1181

Facsimile: (312) 377-1184

LZ, LE YE
Phillip Kim (pkim @rosenlegal.com)
Laurence Rosen (lrosen @rosenlegal.com)
Brian B, Alexander (baloxander @rosenlegal.com)
THE ROSEN Law Firm, P.A,
275 Madison Avenue, 40th Floor
New York, New York 10016-1131
Telephone: (212) 686-1060
Facsimile: (212} 202-3827

Attorneys for Piaintifi: and the Proposed Classes

Julia A. Maliina (malkina}@sulicrom.com)
SULLIVAN & CROMWELL LLP

125 Broad Sireet

New York, New York 10004-2498
Telephone: (212) 558-4000

Facsimile: (212) 588-3588

Attorneys for Defendants Jumia
Technologies AG, Jere ‘edara, Sacha

Poig Vy Maillet-Mezeray

Jonathan RosenbtipYfosenberg @omm,com)
William J. Sushon (wsushon@omm.com)
O'MELVENY & Myers LLP

7 Times Square

New York, New York 10036-6524
Telephone: (212) 326-2000

Facsimile: (212) 326-2061

Atiomeys for Defendanis Morgan Stanley &
Co, LEC, Citigroup Global Markets Inc.,
Berenberg Capital Markets, LLC, RBC
Capital Markets, LLC, Stifel, Nicolaus &
Company, Incorporated, Raymond James &
Assoctates, Inc., and William Blair &
Company, LLC.

 
